PER CURIAM.
This matter is before us on petition of The Florida Bar to amend Article VIII of the Integration Rule relating to dues, Article XVII of the Integration Rule relating to the Clients’ Security Fund, and Article XVI of the Bylaws relating to the Clients’ Security Fund. The Bar requests that this Court amend Article VIII by increasing the maximum amount of annual dues which The Florida Bar is authorized to set from $75.00 to $125.00 per year and amend Article XVII by increasing the amount which may be allocated from the annual dues of members of The Florida Bar to the Clients’ Security Fund from $10.00 to $15.00.
Petitioner contends that an increase in dues is essential to adequately fund the *1364disciplinary program of the Bar since the dramatic increase in the number of Florida lawyers and the effect of inflation have severely taxed the ability of the Bar, in the area of discipline, to meet its obligations to the public and to the legal profession with current revenues. Under the current budget, petitioner submits, the disciplinary process of the Bar is unable to expeditiously process grievances, while under the recommended increase in dues, the grievance process would be budgeted an increase of approximately 130% over the previous budget, which would permit much speedier disposition of grievances. The Bar cites the report of the Supreme Court Special Committee on Lawyer Disciplinary Procedures for the recognition by the Committee of the need for increased funding for the disciplinary program. The Chairman of the Committee, in his letter submitting the report of the Committee, stated:
If our recommendations are accepted, The Florida Bar staff will have to be expanded. We are mindful that this will require the expenditure of additional money and that an increase in income to the Bar will have to be provided. We do not apologize for this fact, however, because the recommendations are deemed to be highly desirable and the cost involved will be money well spent in developing a better system and fostering increased confidence in the process.1
Petitioner also contends that additional funding of the Clients’ Security Fund is necessary to continue a viable program of reimbursing clients. It says that the present appropriation of $5.00 per lawyer per year is not sufficient to meet the needs of this fund.
Petitioner specifies the other areas of Bar activity which will benefit from the increase in dues, including membership records, public affairs and lawyer information services. It alleges that increases in the funding of these departments will result in greater service by the Bar to its members.
Due notice was published in The Florida Bar News, and the petition was set for oral argument. All interested parties were given an opportunity to be heard. Having been fully advised in this matter, we find that The Florida Bar has made an adequate showing for increasing the maximum dues to be charged from $75.00 to $125.00. However, any increase in dues must be authorized by the membership of The Florida Bar at its annual meeting. The next meeting of the membership will be on June 16,1978, at the 1978 annual convention.
In order to be able to exercise his or her right to vote for or against the proposed increase in bar dues, a member of the Bar must be physically present at the Bar convention meeting. At oral argument, opponents of the dues increase alleged that to attend the Bar convention a member of the Bar must pay a registration fee of $55.00 and that, in effect, the payment of $55.00 becomes a prerequisite to a member of the Bar being permitted to vote. If such a prerequisite does, in fact, exist, we find it to be unreasonable and hold that members of the Bar should be- given an opportunity to vote on any question at the business meeting without payment of a convention registration fee. This holding, however, does not require that Bar members who have not paid the registration fee be allowed to participate in other convention activities. We hereby direct the Bar to devise a method by which members of the Bar may attend the business meeting at the convention to vote on the increase, and other matters of Bar business there considered, without payment of the $55.00 convention registration fee.
The following amendments to the Integration Rule and the Bylaws proposed by The Florida Bar are, therefore, approved:
Article VIII
DUES
1. On or before July 1, 1978.4976, and on or before July 1 of each year thereaft*1365er, every active member of The Florida Bar shall pay annual dues to The Florida Bar in such an amount as shall be set at an annual meeting, and shall also file with the executive director a statement setting forth his business and residential addresses and any other information that may be required by the Board of Governors, provided that at no annual meeting shall the dues be fixed at more than S125.0Q per annum.
Article XVII
CLIENTS’ SECURITY FUND
2. The Board of Governors may allocate from the annual dues of the members of The Florida Bar not more than $15.00 $-10.00 per member per annum to a Clients’ Security Fund.
Bylaws
Article XVI
CLIENTS’ SECURITY FUND
3. Administration and Funding:
The fund shall be administered in accordance with regulations to be adopted by the Board. The committee shall have such duties in the administration of the fund as shall from time to time be prescribed by the Board. The Board shall allocate to the fund from the annual dues of the members of the Bar not more than $15 $10 per member per annum, and the Board is authorized to accept for the fund any contribution or gift offered to it for use in furtherance of the purposes of the fund.
It is so ordered.
OVERTON, C. J., and BOYD, SUND-BERG and ALDERMAN, JJ., concur.
ENGLAND, J., concurs with an opinion, with which OVERTON, C. J., and SUND-BERG, J., concur.
HATCHETT, J., specially concurs with an opinion.
ADKINS, J., dissents with an opinion.

. This Court has not yet considered the report of the Supreme Court Special Committee on Lawyer Disciplinary Procedures, and reference to' this letter does not imply approval of that report at this time.